Citation Nr: 0019646	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967and October 1967 to March 1971.  This matter is currently 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 1999, the RO issued a 
Statement of the Case regarding the claim of entitlement to 
an increased evaluation for post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.  A 
substantive appeal to this determination does not appear to 
have been received by the VA.  Notwithstanding, in light of 
the fact that the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities is before the Board at this time, the 
Board will be reviewing the issue of whether the veteran is 
entitled to an increased evaluation for all his service-
connected disabilities, including PTSD.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's testimony before the Board in April 1998 
regarding the nature and extent of his service-connected 
disabilities and the effect they have on his ability to 
function is found to be credible.  

3.  The service-connected disabilities are shown to be of 
such severity as to preclude him from following a substantial 
gainful occupation concurrent with his education and work 
experience.  



CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.341, 4.1, 4.10, 
4.16 and 4.40 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
that there was a need for discussion whether the standard 
needed in the controlling regulations was an "objective" 
one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a) the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on a extra-
schedular basis, is unemployable by reason of his service-
connected disabilities.

The Board has considered the testimony before the undersigned 
in April 1998, the VA psychiatric evaluation of April 1999, 
the social and industrial survey of April 1999, and the 
outpatient treatment records recently obtained by the RO.  
Based on the veteran's testimony, the Board must find that 
his statements regarding how his service-connected 
disabilities affect his ability to function are credible.  
The veteran is service-connected for PTSD, currently 
evaluated as 50 percent disabling; a fusion of the cervical 
spine at C6-T1, currently evaluated as 30 percent disabling; 
neuropathy of the median nerve of the right index finger, 
currently evaluated as 10 percent disabling; the residuals of 
a bone graft of the right ilium, evaluated as noncompensable; 
and the residuals of malaria, also evaluated as 
noncompensable.  

The VA psychiatric evaluation of April 1999 indicated that 
the veteran suffered from "chronic and severe" post-
traumatic stress disorder with "secondary symptoms of 
depression."  In this regard, the Board must note that the 
veteran filed his claim seeking increased compensation based 
on unemployability prior to November 7, 1996.  The VA 
Schedule of Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1999) effective 
November 7, 1996, following the veteran's application for 
increased compensation based on unemployability.  Under the 
current rating criteria, a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of shot and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

Based on the veteran's testimony and the psychiatric 
evaluation of April 1999, the Board finds that the medical 
evidence of record indicates that the veteran warrants a 
70 percent evaluation under the old rating criteria.  The VA 
evaluator clearly indicated that the PTSD was both "chronic 
and severe," with secondary symptoms of depression. 

The primary basis for the RO's determination that the veteran 
is not unemployable due to his service-connected disabilities 
regards the nonservice-connected conditions (including a 
lumbar spine problem and diffuse upper and lower extremity 
numbness) that affects his ability to be employed.  There is 
no doubt that the claimant experiences considerable 
disability due to his nonservice connected disorders.  The 
Board must note, however, that the veteran is not only 
service connected for PTSD but also for cervical spine fusion 
at C6-T1.  The medical evidence of record in this case 
discloses extensive treatment of the veteran's pain.  The 
undersigned finds it difficult to distinguish between the 
functional effects the disability associated with the 
service-connected neck disability and his nonservice-
connected lumbar spine disability on the veteran's ability to 
perform in a work setting. 

38 C.F.R. § 4.16(b) applies only where a claimant is not able 
to secure or follow a substantial gainful occupation by 
reason of his service-connected disabilities.  As noted 
within Kellar v. Brown, 6 Vet. App. 156, 161 (1994), 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and a total rating under § 4.16(b) are based on 
different factors.  In order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that the veteran 
is unable to secure or follow a substantial gainful 
occupation by reason of his service-connected disabilities.  

Based on what has been described as a severe service-
connected psychiatric disability and what can only be 
classified as a significant service-connected orthopedic 
disability, the Board must find that the veteran is unable to 
secure and follow a substantial gainful occupation due to his 
service-connected disabilities.  The evidence that the Board 
has found most probative in this case, the VA evaluations of 
April 1999 and the veteran's testimony before the undersigned 
in April 1998, as well as the outpatient treatment records, 
provide a basis to conclude that he is incapable of securing 
employment at this time due to his service-connected 
disabilities.  The medical evidence of record indicates 
significant treatment of the service-connected conditions and 
the significant difficulties the veteran has in dealing with 
his service-connected conditions on a daily basis.  It also 
appears that the veteran is receiving Social Security 
Administration benefits.  The Court has held that, although a 
Social Security decision with regard to unemployability is 
not controlling for purposes of VA adjudications, the 
decision is "pertinent" to the determination of the 
veteran's ability to engage in substantially gainful 
employment.  Martin v. Brown, 4 Vet. App. 136, 134 (1993).  
See also Brown v. Brown, 4 Vet. App. 307 (1993) (when another 
party has determined a veteran is unemployable, that 
determination must be fully addressed, without speculation on 
employability, or the claim must be allowed or further 
development contemplated).  

While the RO has determined that the veteran's nonservice-
connected disabilities have caused his unemployability, the 
Board does not concur that the record is sufficiently clear 
cut to support for this determination in light of the 
significant nature of the service-connected conditions.  In 
this regard, it is important to note that neither the Board 
nor the RO has the authority to make medical determinations.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).   In 
resolving this ultimate issue, the Board is also mindful of 
the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds positive 
and negative evidence as to whether the service-connected 
disabilities make him unemployable to be in approximate 
balance.  Under the law, the benefit of the doubt must be 
granted to the veteran in these circumstances. 


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

